Citation Nr: 1714268	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  13-037 23A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1951 to September 1954.  He died in November 1993.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which denied the appellant's May 2008 claim of entitlement to service connection for the cause of the Veteran's death.  Jurisdiction is with the Atlanta, Georgia Regional Office (RO).

Preliminarily, the Board notes that the cover letter issued to the appellant accompanying the ROIC's June 2010 rating decision incorrectly indicated that, because of the timing of the termination of the appellant's remarriage, she was not entitled to disability and indemnity compensation (DIC) benefits, death compensation, death pension, and/or accrued benefits, collectively known as death benefits.  In particular, that letter stated that "[t]he evidence shows that [the appellant] remarried following the veteran s death, and this remarriage ended by divorce after November 1, 1990.  As a result, [the appellant is not] entitled to death benefits."  See June 2010 Notification Letter.  However, although remarriage is generally a bar to eligibility for status as a surviving spouse, there are exceptions to that general rule.  See 38 C.F.R. §§ 3.55(a)(1)-(10) (2016); see also 38 U.S.C.A. §§ 103 (d), 1311(e) (West 2014).  In particular, as pertinent to the present claim, 38 C.F.R. § 3.55(a)(3) provides that, on or after October 1, 1998, remarriage of a surviving spouse terminated by death, divorce, or annulment, will not bar the furnishing of dependency and indemnity compensation (DIC) benefits, unless the Secretary determines that the divorce or annulment was secured through fraud or collusion.  Here, the appellant's remarriage was terminated by divorce in April 2008.  Accordingly, by virtue of its termination in April 2008, and absent any finding of fraud or collusion, appellant's remarriage is not a bar to her receipt of DIC benefits.  She is therefore entitled to recognition as a surviving spouse of the deceased Veteran and may qualify for certain death benefits.  

In her February 2013 substantive appeal (VA Form 9), the appellant requested a hearing before the Board.  One was scheduled for January 24, 2017, and the appellant was notified of the hearing in a November 2016 letter.  However, she failed to appear for the hearing and has not provided a reason for her failure to appear.  Without good cause shown for the failure to appear, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016) (failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

Nevertheless, as will be discussed in detail below, the record is deficient as concerning the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the Veteran died from "acute leukemia" that was the result of his exposure to ionizing radiation.  Specifically, she maintains that, in the years before his death, the Veteran told her "that while stationed in the Marines he had to be present with his platoon, at the Atomic testing.  They were made to all wear special goggles to protect their eyes."  See July 2008 Statement on Authorization and Consent to Release Information (VA Form 21-4142) (emphasis in original).  She further asserts that this exposure eventually led to his development of leukemia, which caused his death in November 1993.  See May 2008 Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable (VA Form 21-534).  See also November 1993 Commonwealth of Virginia Certificate of Death (reflecting a cause of death of "acute leukemia"); November 1993 Physician Attestation and Medical Report from Martha Jefferson Hospital (reflecting a principal diagnosis of "acute leukemia" in October 1993 and noting that the Veteran "decided against chemotherapy" treatment the following month).

Significantly, in cases involving exposure to ionizing radiation, VA has additional specific duties regarding the assistance due to claimants.  Specifically, 38 C.F.R. § 3.311 (2016) requires that, in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period of time, and in which it is contended that a disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose.  38 C.F.R. § 3.311(a)(1).  Additionally, in such a circumstance, VA's duty to assist includes requesting any available records concerning the Veteran's exposure to radiation and forwarding all such records to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2) (reflecting that, in claims based upon participation in atmospheric nuclear testing, dose data will be requested from the Department of Defense; in all other claims, a request be made for any available records concerning the Veteran's exposure to radiation, including, but not limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, his service medical records, and any other records which may contain information pertaining to the Veteran's radiation dose in service).  


Here, as noted, the Veteran was diagnosed with "acute leukemia" in October 1993.  All forms of leukemia (except chronic lymphatic (lymphocytic) leukemia) are radiogenic diseases under 38 C.F.R. § 3.311(b)(2).  Since the Veteran's acute leukemia became manifest nearly 40 years after his September 1954 discharge from service, and given the appellant's contentions concerning his exposure to atmospheric nuclear testing, a dose estimate is required.  38 C.F.R. § 3.311.  See also 38 C.F.R. § 3.309(d) (2016) (defining a "radiation-exposed veteran" as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in certain radiation-risk activities, including onsite participation in a test involving the atmospheric detonation of a nuclear device).

The Board notes that the Veteran's service personnel records and service treatment records have been obtained.  However, in light of special development procedures required by 38 C.F.R. § 3.311, the Board finds that, in conjunction with the preparation of the dose estimate, VA must make another request for any available records concerning the Veteran's exposure to radiation, in an effort to verify his presence at the site of any of the atmospheric nuclear tests that occurred during his periods of active service from October 1951 to September 1954.  See 38 C.F.R. § 3.309(d)(3) (noting the operational periods of atmospheric nuclear testing conducted by the United States, including testing conducted during the period from October 22, 1951 through December 20, 1951; from April 1, 1952 through June 20, 1952; from November 1, 1952 through December 31, 1952; from March 17, 1953 through June 20, 1953; and from March 1, 1954 through May 31, 1954).  


Once the above development has been completed, and any additional records have been associated with the claims file, the Veteran's complete service record must be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  See 38 C.F.R. § 3.311 (a)(2)(iii).

If it is determined by the dose assessment that the Veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  See 38 C.F.R. § 3.311(b).  When a claim is referred, the Under Secretary for Benefits must consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health.  See 38 C.F.R. § 3.311(c)(1).  After referral, the Under Secretary for Benefits must then determine the likelihood that the exposure to radiation in service resulted in the radiogenic disease.  38 C.F.R. § 3.311(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate records repositories to request copies of any additional service treatment and personnel records, to include any Record of Occupational Exposure to Ionizing Radiation (DD Form 1141).  Additionally, given the assertion that the Veteran was present at an atmospheric nuclear test during his active service, appropriate requests must be made for any records necessary to verify his duty stations and locations during his active service from October 1951 to September 1954, to include relevant unit histories.  

Of particular interest is any information concerning whether elements of the units to which the Veteran was assigned were ever directed to report for duty in or around the areas of atmospheric nuclear testing conducted during the periods from October 22, 1951 through December 20, 1951; from April 1, 1952 through June 20, 1952; from November 1, 1952 through December 31, 1952; from March 17, 1953 through June 20, 1953; and/or from March 1, 1954 through May 31, 1954.  See 38 C.F.R. § 3.309(d)(3).  

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After the foregoing development has been completed, develop the appellant's claim as necessary in accordance with the provisions of 38 C.F.R. § 3.311 and consistent with VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section C - Claims for Service Connection (SC) for Disabilities Resulting from Ionizing Radiation Exposure Under 38 CFR 3.311 (Updated Apr 10, 2017).  

The development should include forwarding all records concerning the Veteran's radiation exposure, including any relevant service records, statements or testimony regarding exposure, and any other information obtained, to the Under Secretary for Health for preparation of a radiation dose estimate, to the extent feasible based on the Veteran's active duty service.  If a specific estimate cannot be made, a range of possible doses should be provided.  If more information from the appellant is required regarding specifics of the Veteran's alleged exposure, she should be contacted and asked to provide the information.

Additionally, if the above-requested development results in a positive dose estimate, referral should be made to the claim to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311.

All development actions taken, and any determinations made, must be documented in the claims file.

3.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.


4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the appellant, and her representative if any, an appropriate SSOC that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


